DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 06/27/2022 has been entered and fully considered by the examiner. Claims 6, 17, and 21-31 are canceled. Claims 1, 10, and 12 have been amended. claim 32 has been added. Claims 1-5, 7-16, 18-20 and 32 are currently pending in the application with claims 1 and 12 being independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6, 8, 12-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Harris et al. (U.S. 2011/0178409) hereinafter “Harris”.
Regarding claim 1, Harris discloses a side-viewing imaging catheter [see abstract of Harris], comprising: a catheter sheath [catheter sheath 14] enclosing an imaging core [imaging core 12/20; see FIG. 1 and [0084] of Harris];  5wherein the imaging core presents an internal optical channel [see FIG. 1, tube 14 containing optical fiber 18; see also [0084]] coupled to an optical element [optical block 20; see [0085] and FIG. 1] located at the distal end of the imaging core [see FIG. 1]; wherein the optical element [optical block 20; see [0085] and FIG. 1] includes an internal reflective surface [reflective surface 26] that reflects and focuses light transmitted via the optical channel in a direction orthogonal to a rotational axis of the catheter [see FIG. 1; reflective surface 26 reflects and focuses light orthogonal to the device ; see also [0086]] toward a target location, [see FIG. 1; target location 28; [0086]] and returns reflected light from the target location back 10through the optical channel [see [0093] of Harris]; and wherein the internal reflective surface of the optical element is shaped to focus the light so that a resulting beam shape at the target location has a small cross section area and substantially equal axial and transaxial dimensions [see [0088]; surface 26 is shaped so that the beam shape at the target location is a point].  
Harris does not disclose that the internal reflective 30surface is shaped to reflect the light with a beam tilt in a forward axial direction. 
However, in another embodiment, Harris teaches the internal reflective 30surface is shaped to reflect the light with a beam tilt in a forward axial direction. [see FIG. 5; surface 126 reflects light such that the beam tilts in a distal direction] 
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the internal reflective surface of the first embodiment of Harris further and make it shaped so as to reflect the light with a beam tilt in a forward axial direction according to the second embodiment of Harris in order to expand the viewing capabilities of the imaging catheter. 
Regarding claim 2, 15 Harris further discloses that a shape of the internal reflective surface is numerically computed by optimizing a polynomial surface to minimize a radius of the beam shape at the target location.[see [0086] surface is an ellipsoid to focus light into a point, surface is inherently numerically computed to provide the focused beam at an observation point at a desired location outside the device; see FIG. 1 and [0086]-[0088] of Harris]  
Regarding claim 3, Harris further discloses that the internal reflective 20surface comprises an aspheric surface with additional polynomial aspheric terms.  [see [0086] internal reflective surface is an ellipsoid; and ellipsoids inherently include polynomial aspheric terms]
Regarding claim 4  Harris discloses all the limitations of claim 1 above [see rejection of claim 1]
Even though Harris discloses that the internal reflective surface can be fabricated by any suitable means [see [0100] of Harris], Harris does not disclose that the  internal reflective surface is fabricated through direct-write laser machining in combination with a secondary surface reflow operation.  However, The examiner notes that this is a product by process claim and as long as the resulting product is the same, the prior art reads on the language of the claim. Since Harris discloses the final product in its entirety, the claim is considered to be disclosed by Harris.
Regarding claims 5, Harris discloses all the limitations of claim 1 above [see rejection of claim 1]
Even though Harris discloses that the internal reflective surface can be fabricated by any suitable means [see [0100] of Harris], Harris does not disclose that the internal reflective surface is fabricated using a grayscale lithography technique.  However, The examiner notes that this is a product by process claim and as long as the resulting product is the same, the prior art reads on the language of the claim. Since Harris discloses the final product in its entirety, the claim is considered to be disclosed by Harris.
Regarding claim 8, Harris further discloses that35 the side-viewing imaging catheter is configured to perform ultraviolet (UV) imaging.  [the limitation “configured to perform UV imaging” is considered an intended use of the device and carries no patentable weight. Harris’s device is capable of performing UV imaging since the catheter transmits and receives light [see [0093] of Harris]
Regarding claim 12, Harris further discloses that a micro optic [optical block 20; see FIG. 1] for a side-viewing imaging catheter [see FIG. 1 and [0092]], comprising: an optical element [optical block 20; see FIG. 1] including an internal reflective surface [reflective surface 26] that reflects and focuses light transmitted via an optical channel [optical channel 18] in the catheter in a direction orthogonal to a rotational axis of 20the catheter toward a target location [see FIG 1 and [0086] of Harris], and returns reflected light from the target location back through the optical channel [see [0093] of Harris]; wherein the internal reflective surface of the optical element is shaped to focus the light so that a resulting beam shape at the target location has substantially equal axial and transaxial dimensions.[see [0086]; surface 26 is shaped so that the beam shape at the target location is a single point]
Harris does not disclose that the internal reflective 30surface is shaped to reflect the light with a beam tilt in a forward axial direction. 
However, in another embodiment, Harris teaches the internal reflective 30surface is shaped to reflect the light with a beam tilt in a forward axial direction. [see FIG. 5; surface 126 reflects light such that the beam tilts in a distal direction] 
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the internal reflective surface of the first embodiment of Harris further and make it shaped so as to reflect the light with a beam tilt in a forward axial direction according to the second embodiment of Harris in order to expand the viewing capabilities of the imaging catheter. 
Regarding claim 13, Harris further discloses that a shape of the internal reflective surface is numerically computed by optimizing a polynomial surface to minimize a radius of the beam shape at the target location [see [0086] of Harris; surface is an ellipsoid to focus light into a beam; surface is inherently numerically computed to provide the focused beam at an observation point at a desired location outside the device; see FIG. 1 and [0086]-[0088]].  
Regarding claim 14, Harris further discloses that 30 the internal reflective surface comprises an aspheric surface with additional polynomial aspheric terms. [see [0088] internal reflective surface is an ellipsoid, and ellipsoids inherently contain polynomial aspheric terms] 
Regarding claim 15,  Harris discloses all the limitations of claim 1 above [see rejection of claim 1]
Even though Harris discloses that the internal reflective surface can be fabricated by any suitable means [see [0100] of Harris], Harris does not disclose that the  internal reflective surface is fabricated through direct-write laser machining in combination with a secondary surface reflow operation.  However, The examiner notes that this is a product by process claim and as long as the resulting product is the same, the prior art reads on the language of the claim. Since Harris discloses the final product in its entirety, the claim is considered to be disclosed by Harris.
Regarding claims 16, Harris discloses all the limitations of claim 1 above [see rejection of claim 1]
Even though Harris discloses that the internal reflective surface can be fabricated by any suitable means [see [0100] of Harris], Harris does not disclose that the internal reflective surface is fabricated using a grayscale lithography technique.  However, The examiner notes that this is a product by process claim and as long as the resulting product is the same, the prior art reads on the language of the claim. Since Harris discloses the final product in its entirety, the claim is considered to be disclosed by Harris.
Regarding claim 19, Harris further discloses that the optical element is configured to perform ultraviolet (UV) imaging. [the limitation “configured to perform UV imaging” is considered an intended use of the device and carries no patentable weight. Harris’s device is capable of performing UV imaging since the catheter transmits and receives light [see [0093] of Harris]
  
Claims 7, 18, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (U.S. 2011/0178409) hereinafter “Harris” in view of Corning (WO 2016/205576) hereinafter “Corning”.
Regarding claim 7 and 18, Harris discloses all the limitations of claim 1 above [see rejection of claim 1]
Harris does not disclose that the optical element includes a reflective coating to provide broadband reflectivity.  
Corning, directed towards an optical element for reflecting and focusing the light beam [see FIG. 1 and [0036] of Corning] disclose that optical element includes a reflective coating to provide broadband reflectivity. [see [0038] of Corning]  
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the optical element of Harris further and make the optical element includes a reflective coating to provide broadband reflectivity according to the teachings of Corning in order to provide broadband reflectivity in order to filter reflected light and provide more clear image signals. 
Regarding claim 32, Harris discloses all the limitations of claim 1 above [see rejection of claim 1]
Harris does not disclose that the internal reflective surface of the optical element has an ultraviolet-enhanced aluminum coating.
Corning further discloses that the internal reflective surface of the optical element has an ultraviolet-enhanced aluminum coating. [see [0038] of Corning dis closing that the coating can be made of aluminum. it is inherent that aluminum has ultraviolet enhancement properties, a person of ordinary skill in the art would know that.]  
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the optical element of Harris further and make the internal reflective surface of the optical element have an ultraviolet-enhanced aluminum coating according to the teachings of Corning in order to provide broadband reflectivity in order to filter reflected light and provide more clear image signals. 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (U.S. 2011/0178409) hereinafter “Harris” in view of Griffin (U.S. Patent No. 5,562,657) hereinafter “Griffin”.
Regarding claim 9 and 20, Harris discloses all the limitations of claim 1 above [see rejection of claim 1]
Harris does not disclose that the optical the optical element isWO 2019/099418PCT/US2018/06086312 comprised of fused silica.  
Griffin, directed towards a side firing laser catheter [see abstract of Griffin] discloses that the optical element comprise of fused silica [see column 4, lines 38-42 of Griffin]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the optical element of Harris further and make it from fused silica in order to limit scattering or distortions of the light beam [see column 4, lines 42-45 of Griffin]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (U.S. 2011/0178409) hereinafter “Harris” in view of Muller et al. (U.S. Patent No. 8,052,605) hereinafter “Muller”.
Regarding claim 10, Harris discloses all the limitations of claim 1 above [see rejection of claim 1]
Harris does not disclose that the side-viewing imaging catheter is a multimodal catheter, which supports both 5optical and ultrasonic imaging; wherein the catheter tube additionally encloses an electrical channel; and wherein the probe additionally includes an ultrasonic transducer coupled to the electrical channel; and wherein the ultrasonic transducer is oriented orthogonally to a rotational axis of the 10catheter and is configured to generate an ultrasonic acoustic signal and to return resulting echo information.
However, Muller, directed towards a side viewing catheter with a catheter sheath and a reflective surface [see abstract and Fig. 1 of Muller] discloses that the side-viewing imaging catheter is a multimodal catheter [ see column 3, lines 37-41], which supports both 5optical and ultrasonic imaging [see column 3, lines 58-62]; wherein the catheter tube additionally encloses an electrical channel [see FIG. 1; electrical channel 128; see also column 6, lines 6-12]; and wherein the probe additionally includes an ultrasonic transducer coupled to the electrical channel [see FIG. 1; ultrasound transducer 120; see also column 5, lines 64-67 of Muller]; and wherein the ultrasonic transducer is oriented orthogonally to a rotational axis of the 10catheter and is configured to generate an ultrasonic acoustic signal and to return resulting echo information.[see FIG. 1; ultrasound transduce is oriented orthogonally; see also column 5, line 64-column 6, line 17]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the catheter of Harris further and make the side viewing catheter of Harris a multimodal catheter, which supports both 5optical and ultrasonic imaging; wherein the catheter tube additionally encloses an electrical channel; and wherein the probe additionally includes an ultrasonic transducer coupled to the electrical channel; and wherein the ultrasonic transducer is oriented orthogonally to a rotational axis of the 10catheter and is configured to generate an ultrasonic acoustic signal and to return resulting echo information according to the teachings of Muller in order to provide further information about the condition of the targeted blood vessel for diagnostic purposes.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (U.S. 2011/0178409) hereinafter “Harris” in view of Muller et al. (U.S. Patent No. 8,052,605) hereinafter “Muller” as applied to claim 10 above, and further in view of Cespedes (WO 2009/038555) hereinafter “Cespedes”.
Regarding claim 11, Harris as modified by Muller discloses all the limitations of claim 10 above [see rejection of claim 10]
Harris as modified by Muller does not disclose that the multimodal catheter supports both intravascular ultrasound (IVUS) imaging and multispectral fluorescence-lifetime 15imaging microscopy (FLIm).  
Cespedes, directed towards a multimodal imaging catheter [see abstract of Cespedes] discloses that the multimodal catheter supports both intravascular ultrasound (IVUS) imaging and multispectral fluorescence-lifetime 15imaging microscopy (FLIm).[see [00022], [0059] and [0067] of Cespedes]  
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the catheter of Harris further and make the multimodal catheter support both intravascular ultrasound (IVUS) imaging and multispectral fluorescence-lifetime 15imaging microscopy (FLIm) according to the teachings of Cespedes in order to provide further information about the condition of the targeted blood vessel for diagnostic purposes.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
In particular, the applicant has argued that the substance of canceled claims 6 and 17 currently amended in claims 1 and 12 is not covered in Harris because the beam is focused into a specific point and formed in to a parallel beam and is directed laterally and therefore not tilted in a forward axial direction.
In response the examiner notes that FIG. 5 clearly shows the focusing of the beam into a single point and therefore the beam reflected by the mirror is not a parallel beam but it is convergent into a point and divergent after that point. As a result of the divergence of the beam after the focal point at least some of the beam is tilted and directed towards the forward axial direction and therefore Harris reads on the language of the claim. 
Further, the applicant has argued that the added claim 32 is not disclosed by the prior art because even though Corning discloses a reflective layer made of aluminum, Corning does not specifically disclose that this layer is ultraviolet-enhanced.
in response, the examiner notes that the ultraviolet enhancement of aluminum is well known to a person of ordinary skill in the art as it is routinely used in the art for broad band reflection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793